—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered February 23, 1998, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither harsh nor excessive (see, People v Felix, 58 NY2d 156; People v Suitte, 90 AD2d 80). Altman, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.